 

_. Case 5:19-cv-04320-JDW Document 1 Filed 09/19/19 Page 1 of 18
& : ? Pe ae
IS44 (Rev. 06/7) “ \ (VU Sy) CIVIL COVER SHEET 2 ‘ / q ° 4%, eit

‘The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEW INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

.{a) PLAINTIFFS |. _ DEFEN TS.
1 (4) PE § dividually and on behalf of all others similarly Penn CRANES ration,
situated; and John Does 1-25.
{b)} County of Residence of First Listed Plaintiff Northampton County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN ULS, PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE FHE LOCATION OF
THE TRACT OF LAND INVOLVED.

{c) Attorneys (Finn Name, Address, and Telephane Number Attorneys (if Known)
Antranig Garibian, Esq. Garibian Law Offices, PC

1800 JFK Bivd, Suite 300, Philadetphia, PA 19103
215-326-9179 ag@garibianlaw.com

 

 

 

 

 

         

 

   

     

Hi. BASIS OF JURISDI QIN ¢Place an “X” in One Box Only) Hi. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” a1 One Box for Plainniff
{Far Diversity Cases Only) and One Box for Defendant)
OL U.S. Govemment Federal Question PTF DEF PTF DEF
Plaintiff " (U.S. Government Nat a Party) Citizen of This State 31 2 1 Incorporated o7 Principal Place od a4
of Business In This State
2 U.S. Government C4 Diversity Citizen of Another State 42 © 2  fneerporated avd Principal Place o5 a8
Defendant (indicate Citizenship of Parties in Item if) of Business In Another State
Citizen or Subject of a O43 © 3. Foreign Nation o6 46
Foreign Country
IV. NATURE OF SUIT (Ptace an “X” in One Box Ont) Click here for: Nature of Suit Code Descriptions.
bee CONTERACT: BS 2S TORTS: ce 2 FORFEITURE/PENAL: ee BANBRUPTOY ee OTHER SEATUTES:

    
 

 

 

110 Insurance PERSONAL INJURY PERSONAL INJURY = [0 625 Drug Related Seizure (} 422 Appeal 28 USC 158 0 375 False Claims Act

 

   

 

    

 

 

 

   
 

a i
GO 120 Marine 0 310 Airplane C1 365 Personal [Injury - of Property 21 USC 8a CF 423 Withdrawal 7 376 Qui Tara (31 USC
CG 130 Miller Act 07 315 Airplane Product Product Liability (690 Other . 28 USC 157 3725{a))
C1 140 Negotiable Instrument Liability 367 Health Care/ G 490 State Reapportionment
O 150 Recovery of Overpayment | 1 320 Assault, Libel & Pharmaceutical PROPERTY: RIGHTS.) 410 Antitrust
& Enforcement of Judgment Slander Personai Injury {7 820 Copyrights 430 Banks and Banking
C1 L51 Medicare Act 4 330 Federal Employers’ Product Liability (1 830 Patent © 450 Commerce
(7 [£52 Recovery of Defaulted Liability C1 368 Asbestos Personal 7 835 Patent - Abbreviated O 460 Deportation
Student Loans @ 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) A 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
£53 Recovery of Overpayment Liability PERSONAL PROPERTY [2c 225: EABORE Sco cc oS Po SOCTAB: RITY 2:10 480 Consumer Credit
of Veteran’s Benefits (7 350 Motor Vehicle © 370 Other Fraud () 710 Fair Labor Standards (7 861 HEA (1395ffF) O 490 Cable/Sat TY
G 160 Stockholders’ Suits A 355 Motor Vehicle © 371 Tnith in Lending Act {1 862 Black Lung (923) 50 Securities/Commodities/
© 199 Other Contract Product Liability OF 380 Other Personal (720 Labor/Management G 863 DIVC/DIWW (05(z Exchange
195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XV! (% 899 Other Statutory Actions
0 196 Franchise Injury CO) 385 Property Damage (1 740 Railway Labor Act (7 865 RSI (405(p)) Sd. 841 Agricultural Acts
G 362 Personal injury - Product Liability O 752 Family and Medical 893 Environmental Matters
_— Medical Malpractic — Leave Act O 895 Freedom of Information
REAL PROPERTY:3 22 mot PRISONER PETILIONS:<[C) 790 Other Labor Litigation SEPEDERAL TAS SUPTS =): Act

  

 

0 210 Land Condemnation

        

Habeas Corpus: 7 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff 0 896 Arbitration
0 220 Foreclosure 0 445 Voting 0 463 Alien Detainee Income Security Act or Defendant} C 899 Administrative Procedure
0 230 Rent Lease & Ejectment (7 442 Employment C] 310 Motions to Vacate 0 871 IRS—Third Party Act/Review ar Appeal of
1 240 Torts to Land CO) 443 Housing/ Sentence 26 USC 7609 Agency Decision
4 245 Tort Product Liability Accommodations OF 430 General 950 Constitutionality of
CF 290 AE Other Real Property G 445 Amer. w/Disabilities -] £3 $35 Death Penalty “IMMIGRATION: : State Statutes
Employment Other: 462 Naturalization Application
0 446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
71 448 Education 0 555 Prison Condition

1 560 Civil Detainee -
Conditions of

 

 

 

 

 

 

 
 

Confinement
ORIGIN (Place an “X" in One Box Onty)
Original, (#2 Removed from [ 3 Remanded from (14 Reinstatedor 5 fransferredfrom © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De net cite jurisdictional statutes nutess diversity):
Fair Debt Collection Practices Act - 15 USC Sect. 1692 et seq.

Br iehdescription of cause:
Improper collection efforts regarding faise, misleading and deceptive collection letter

 

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIL REQUESTED IN G4 CHHCK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if dgeffandey in complaint:
COMPLAINT: ER RULE 23, F.R.Cv.P. JURY DEMAND: Ba Yeh No
VIII. RELATED CASES] X47
IF ANY (See instructions}: IUDGE DOCKET NUMBER _
DATE GNATURE OF ATTO 2 F RECORD
09/19/2019 ®
FOR OFFICE USE ONLY na ro

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 5:19-cv-04320-JDW Document1 Filed 09/19/19 Page 2 of 18
UNITED STATES DISTRICT COURT

 

: FOR THE EASTERN DISTRICT OF PENNSYLVANIA
DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 40 N Locust Street, Easton, PA 18042
Address of Defendant: 2800 Commerce Drive, Harrisburg, PA 17110

 

Place of Accident, Incident or Transaction: See Plaintiff address

 

 

RELATED CASE, IF ANY:

 

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Fes is answered to any of the following questions:

I. Is this case related to property included in an earlier numbered suit pending or within one year Yes [|] no| 7]
previously terminated action in this court?

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case Olis/ &) jriet related to any case now pending or within one year previously terminated action in
this court except as noted above,

pare: 09/19/2019 / [ek ; 94538

" sttorney-at-Law / Prd Se Plaintiff Attorney 1D, # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

A. Federal Question Cases: B Diversity Jurisdiction Cases:
CL] 1. Indemnity Contract, Marine Contract, and Ali Other Contracts L] 1. Insurance Contract and Other Contracts
{] 2. FELA L] 2. Airplane Personal Injury
EJ] 3. Jones Act-Personal Injury L.] 3. Assault, Defamation
Li 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent CL] 5. Motor Vehicle Personal Injury
L.] 6. Labor-Management Relations [:] 6. Other Personat Injury (Please specify):
[] 7. Civil Rights {} 7. Products Liability
[1 8. Habeas Corpus f-] 8. Products Liability — Asbestos
9. Securities Act(s) Cases L] 9. All other Diversity Cases
10. Social Security Review Cases (Please specify):

  

 

 

—

Al! other Federal Question Cases
(Please specify}: Fair Debt Collections Practices Act

4

   

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case fron: eligibility for arbitration.)

L , counsel of record or pro se plaintiff, do hereby certély:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

NOTE: A trial de novo will be a triai by jury only if there has been compliance with F.R.C.P. 38,

 

Civ, 609 (52018)

 
Case 5:19-cv-04320-JDW Document1 Filed 09/19/19 Page 3 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Laquanna Williams, individually and on behalf of all CIVIL ACTION
others similarly situated: ,

Penn Credit Corporation and John Does 1-25
P NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos ~ Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(ce) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (*)
9/19/19 (LA qe |
ft vn
Date Attorney-at-law Attorney for
(215) 326-9179 (267) 238-3704 ag@garibianlaw.com
Telephone FAX Number E-Mail Address

(Civ, 660) 10/02
Case 5:19-cv-04320-JDW Document1 Filed 09/19/19 Page 4 of 18

O 14\rcs
yoo \ \ ae
4 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA | a —Y % . 26

 

 

 

Laquanna Williams individually and on _
behalf of all others similarly situated, Civil Action
Plaintiff,
CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
-Y.-
Penn Credit Corporation,
and John Does 1-25.
Defendant(s).
COMPLAINT

Plaintiff Laquanna Williams (hereinafter, “Plaintiff’), a Pennsylvania resident, by and
through her attorneys, Garibian Law Offices, P.C., against Defendants Penn Credit Corporation
(hereinafter “Defendant Penn Credit”), individually and on behalf of a class of all others similarly
situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and
belief of Plaintiff's counsel, except for allegations specifically pertaining to Plaintiff, which are
based upon Plaintiffs personal knowledge.

INTRODUCTION

1. Congress enacted the Fair Debt Collection Practices Act (hereinafter, “the
FDCPA”) in 1977 in response to the “abundant evidence of the use of abusive, deceptive, and
unfair debt collection practices by many debt collectors.” 15 U.S.C. §1692(a). At that time,
Congress was concerned that “abusive debt collection practices contribute to the number of

personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual
Case 5:19-cv-04320-JDW Document1 Filed 09/19/19 Page 5 of 18

privacy.” Jd. Congress concluded that “existing laws...[we]re inadequate to protect consumers,”
and that “‘the effective collection of debts” does not require “misrepresentation or other abusive
debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

2. Congress explained that the purpose of the FDCPA was not only to eliminate
abusive debt collection practices, but also to “insure that those debt collectors who refrain from
using abusive debt collection practices are not competitively disadvantaged.” /d. § 1692(e). After
determining that the existing consumer protection laws were inadequate (Jd. §1692(b)), Congress
gave consumers a private cause of action against debt collectors who fail to comply with the
FDCPA. Id. § 1692k.

JURISDICTION AND VENUE

3. The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over all State law claims in this action
pursuant to 28 U.S.C, § 1367(a).

4, Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this
is where a substantial part of the events or omissions giving rise to the claim occurred.

NATURE OF THE ACTION

5. Plaintiff brings this class action on behalf of a class of Pennsylvania consumers
under §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt
Collections Practices Act (“FDCPA”), and

6. Plaintiff is seeking damages and declaratory relief.
Case 5:19-cv-04320-JDW Document1 Filed 09/19/19 Page 6 of 18

PARTIES

7. Plaintiff is a resident of the Commonwealth of Pennsylvania, County of
Northampton, 40 N Locust Street, Easton, PA 18042.

8. Defendant Penn Credit is a “debt collector” as the phrase is defined in 15 U.S.C,
§ 1692(a)(6) and used in the FDCPA with an address at 2800 Commerce Drive, Harrisburg, PA
17110.

9. Upon information and belief, Defendant Penn Credit is a company that uses the
mail, telephone, and facsimile and regularly engages in business the principal purpose of which is
to attempt to collect debts alleged to be due another.

10. John Does 1-25, are fictitious names of individuals and businesses alleged for the
purpose of substituting names of Defendants whose identities will be disclosed in discovery and
should be made parties to this action.

CLASS ALLEGATIONS

il. Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.
P, 23a) and 23(b)(3).

12. The Class consists of:

a. all individuals with addresses in the Commonwealth of Pennsylvania,

b. to whom Defendant Penn Credit sent an initial collection letter attempting to
collect a consumer debt;

c. that deceives the consumer by omitting the complete and accurate requirement

that every part of a consumer’s dispute of a debt must be in writing, as provided

for under §1692g (the “G-Notice”),
Case 5:19-cv-04320-JDW Document1 Filed 09/19/19 Page 7 of 18

d, which letter was sent on or after a date one (1) year prior to the filing of this
action and on or before a date twenty-one (21) days after the filing of this action.

13. The identities of all class members are readily ascertainable from the records of
Defendants and those companies and entities on whose behalf they attempt to collect and/or have
purchased debts.

14. Excluded from the Plaintiff Class are Defendants and all officers, members,
partners, managers, directors and employees of Defendants and their respective immediate
families, and legal counsel for all parties to this action, and all members of their immediate
families.

15. There are questions of law and fact common to the Plaintiff Class, which common
issues predominate over any issues involving only individual class members. The principal issue
is whether Defendant’s written communications to consumers, in the forms attached as Exhibit A,
violate 15 U.S.C. §§ 1692e & 1692¢.

16. Plaintiffs claims are typical of the class members, as all are based upon the same
facts and legal theories. Plaintiff will fairly and adequately protect the interests of the Plaintiff
Class defined in this complaint. Plaintiff has retained counsel with experience in handling
consumer lawsuits, complex legal issues, and class actions, and neither Plaintiff nor her attorneys
have any interests, which might cause them not to vigorously pursue this action.

17. This action has been brought, and may properly be maintained, as a class action
pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:
Case 5:19-cv-04320-JDW Document1 Filed 09/19/19 Page 8 of 18

Numerosity: Plaintiff is informed and believes, and on that basis alleges, that
the Plaintiff Class defined above is so numerous that joinder of all members
would be impractical.

. Common Questions Predominate: Common questions of law and fact exist
as to all members of the Plaintiff Class and those questions predominate over
any questions or issues involving only individual class members. The principal
issue is whether Defendant’s written communications to consumers, in the
forms attached as Exhibit A violate 15 U.S.C. §§ 1692e & 1692g.

Typicality: Plaintiff's claims are typical of the claims of the class members.
Plaintiff and all members of the Plaintiff Class have claims arising out of
Defendant’s common uniform course of conduct complained of herein.

. Adequacy: Plaintiff will fairly and adequately protect the interests of the class
members insofar as Plaintiff has no interests that are adverse to the absent class
members. Plaintiff is committed to vigorously litigating this matter. Plaintiff
has also retained counsel experienced in handling consumer lawsuits, complex
legal issues, and class actions. Neither Plaintiff nor her counsel have any
interests which might cause them not to vigorously pursue the instant class
action lawsuit.

Superiority: A class action is superior to the other available means for the fair
and efficient adjudication of this controversy because individual joinder of all
members would be impracticable. Class action treatment will permit a large

number of similarly situated persons to prosecute their common claims in a
Case 5:19-cv-04320-JDW Document1 Filed 09/19/19 Page 9 of 18

single forum efficiently and without unnecessary duplication of effort and
expense that individual actions would engender.

18. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure
is also appropriate in that the questions of law and fact common to members of the Plaintiff Class
predominate over any questions affecting an individual member, and a class action is superior to
other available methods for the fair and efficient adjudication of the controversy.

19. Depending on the outcome of further investigation and discovery, Plaintiff may, at
the time of class certification motion, seek to certify a class(es} only as to particular issues pursuant
to Fed. R. Civ. P. 23(¢)(4).

FACTUAL ALLEGATIONS
20. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length herein.

21. Some time prior to October 1, 2018, an obligation was allegedly incurred to First
Energy/Metro Edison.
22. The First Energy/Metro Edison arose out of a transaction in which money, property,

insurance or services which were the subject of the transactions were used primarily for personal,
family or household purposes.

23. The alleged First Energy/Metro Edison is a "debt" as defined by 15 U.S.C.§
1692a(5).

24. First Energy/Metro Edison is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

25. Defendant Penn Credit, a debt collector, contracted with First Energy/Metro Edison

to collect the alleged debt.
Case 5:19-cv-04320-JDW Document 1 Filed 09/19/19 Page 10 of 18

26. Defendants collect and attempt to collect debts incurred or alleged to have been
incurred for personal, family or household purposes on behalf of creditors using the mail,
telephone and internet.

Violation — October I, 2018 Collection Letter

27. On or about October 1, 2018, Defendant Penn Credit sent Plaintiff an initial contact
notice (the “Letter”) regarding the alleged debt owed. A true and accurate copy of the Letter is
attached as Exhibit A.

28. When a debt collector solicits payment from a consumer, it must, within five days
of an initial communication send the consumer a written notice containing:

(1) the amount of the debt;

(2) the name of the creditor to whom the debt is owed;

(3) a statement that unless the consumer, within thirty days after receipt of the notice,

disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

valid by the debt collector;

(4) a statement that if the consumer notifies the debt collector in writing within the thirty-

day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

verification of the debt or a copy of the judgment against the consumer and a copy of
such verification or judgment will be mailed to the consumer by the debt collector; and

(5) a statement that, upon the consumer's written request within the thirty-day period, the

debt collector will provide the consumer with the name and address of the original

creditor, if different from the current creditor. 15 U.S.C. § 1692g(a).

29. The FDCPA further provides that "if the consumer notifies the debt collector in

writing within the thirty day period . . . that the debt, or any portion thereof, is disputed . . . the
Case 5:19-cv-04320-JDW Document 1 Filed 09/19/19 Page 11 of 18

debt collector shall cease collection . . . until the debt collector obtains verification of the
debt... and a copy of such verification is mailed to the consumer by the debt collector." 15
U.S.C. § 1692g(b).

30, Specifically, with regard to section 1692g(a)(3), the Third Circuit has made clear that
“any dispute, to be effective, must be in writing.” Graziano v. Harrison, 950 F.2d 107, 112 Gd Cir.
1991),

31. Thus, within the Third Circuit, a debt collector’s written disclosure must convey the
requirement that a consumer must dispute a debt in writing under §1692g(a)(3).

32. [I]n order to comply with the requirements of § 1692g, more is required than the mere
inclusion of the statutory debt validation notice in the debt collection letter—the required notice must
also be conveyed effectively to the debtor.” Wilson v. Quadramed Corp., 225 F.3d 350, 354 Gd Cir.
2000), as amended (Sept. 7, 2000) (citations omitted), A debt collector violates the FDCPA when a
validation notice is “overshadowed” or “contradicted by other portions of the communication, Id. at
111; Wilson, 225 F.3d at 354.

33, The Letter does not meet the required requirements of the FDCPA, as interpreted
by the Third Circuit, because it falsely omitted the requirement of the “G Notice” in the first
sentence by leaving out the requirement that a consumer must dispute in writing.

34. In omitting the writing requirement, Defendants falsely communicated the
consumer’s requirements under the FDCPA.

35. Furthermore, the second sentence of the “G Notice” begins: “If” you notify us in
wtiting..., implying that the writing requirement is voluntary. When coupled with the failure of
the first sentence to contain any mention of the word “writing,” the least sophisticated consumer

would be confused as to what the actual requirements were for properly disputing the debt.
Case 5:19-cv-04320-JDW Document 1 Filed 09/19/19 Page 12 of 18

36. Pursuant to section 1692e(a)(3), the Third Circuit has made clear that “any
dispute, to be effective, must be in writing.” Graziano v. Harrison, 950 F.2d 107, 112 Gd Cir.
1991). (emphasis added). Thus, a written disclosure that fails to convey the requirement that a
consumer must dispute a debt in writing falls afoul of the FDCPA’s requirements.

37. “Thus, [the defendant’s] validation notice does not provide a clear directive to the
debtor that a dispute must be in writing... The only information presented to the least
sophisticated debtor to determine whether the debt must be disputed in writing is the validation
notice. Because the validation notice does not expressly state that the debtor must dispute
the debt in writing, the notice can reasonably be interpreted to allow a debtor to dispute
the debt either orally or in writing.” Durneil vy. Stoneleigh Recovery Assocs., LLC, 2019 U.S.
Dist. LEXIS 2270, *8-9, 2019 WL 121197 (E.D. Pa. Jan. 7, 2019). (emphasis added).

38. “Merely tracking the statutory language is insufficient to comply with Section
1692g—the validation notice ‘must also be conveyed effectively to the debtor.’ In the second
sentence containing the (a)(4) notice, [Defendant] informed [Plaintiff] what information [it] can
obtain “if” fit] disputes the debt in writing: ‘If you notify this office in writing within 30 days
after receiving this notice that you dispute the validity of this debt, or any portion thereof, this
office will obtain verification of the debt or obtain a copy of a judgment and mail you a copy of
such judgment or verification.’ The ‘least sophisticated debtor’ could reasonably interpret
this language to mean she can effectively dispute the debt orally.” Henry v. Radius Global
Sois., LLC, 2019 U.S. Dist. LEXIS 9006, *19, 2019 WL 266316 (E.D. Pa 2019, Jan. 18, 2019).

(emphasis added).
Case 5:19-cv-04320-JDW Document 1 Filed 09/19/19 Page 13 of 18

39. This false and inaccurate portion of the Letter is misleading because it fails to
advise Plaintiff of the proper method for exercising the dispute and validation rights under the
FDCPA.

40. Plaintiff sustained an informational injury as she was not fully apprised of the
rights and responsibilities necessary to properly exercise her options under $1692g.

41. Asaresult of Defendant’s false statements, Plaintiff effectively waived her rights
to this statutorily available information because she was not properly informed of the “G-Notice”
requirements set forth in the FDCPA, as interpreted in the Third Circuit.

42. As aresult of Defendant’s deceptive, misleading and false debt collection
practices, Plaintiff has been damaged.

COUNT I

VIGLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
15 U.S.C. §1692e et seq.

43. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
above herein with the same force and effect as if the same were set forth at length herein.

44. Defendant’s debt collection efforts attempted and/or directed towards Plaintiff
violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

45. Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or
misleading representation or means in connection with the collection of any debt.

46. Defendants violated §1692e:

a, Ag the Letter is open to more than one reasonable interpretation, at least one of
which is inaccurate.

b. By making a false and misleading representation in violation of §1692e¢(10).

10
Case 5:19-cv-04320-JDW Document 1 Filed 09/19/19 Page 14 of 18

47, By reason thereof, Defendants are liable to Plaintiff for judgment that Defendant’s
conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs
and attorneys’ fees.

COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
15 U.S.C. §1692¢ ef seq.

48. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
above herein with the same force and effect as if the same were set forth at length herein.
49.  Defendant’s debt collection efforts attempted and/or directed towards Plaintiff
violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.
50. Pursuant to 15 USC §1692g, a debt collector:
Within five days after the initial communication with a consumer in connection
with the collection of any debt, a debt collector shall, unless the following
information is contained in the initial communication or the consumer has paid
the debt, send the consumer a written notice containing —

1. The amount of the debt;

2. The name of the creditor to whom the debt is owed;

3. A statement that unless the consumer, within thirty days after
receipt of the notice, disputes the validity of the debt, or any
portion thereof, the debt will be assumed to be valid by the debt-
collector;

4, A statement that the consumer notifies the debt collector in
writing within thirty-day period that the debt, or any portion

thereof, is disputed, the debt collector will obtain verification of

1]
Case 5:19-cv-04320-JDW Document 1 Filed 09/19/19 Page 15 of 18

the debt or a copy of a judgment against the consumer and a
copy of such verification or judgment will be mailed to the
consumer by the debt collector; and

5. Astatement that, upon the consumer’s written request within the
thirty-day period, the debt collector will provide the consumer
with the name and address of the original creditor, if different
from the current creditor.

51. Defendants violated 15 U.S.C. §1692g, by falsely misstating the consumer’s rights
by omitting the requirement that she must request validation and make any dispute of the debt
in writing.

52. By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants
conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages,
costs and attorneys’ fees.

DEMAND FOR TRIAL BY JURY
53. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

requests a trial by jury on all issues so triable.

12
Case 5:19-cv-04320-JDW Document 1 Filed 09/19/19 Page 16 of 18

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Laquanna Williams, individually and on behalf of all others
similarly situated, demands judgment from Defendant Penn Credit as follows:
1, Declaring that this action is properly maintainable as a Class Action and certifying
Plaintiff as Class representative, and Antranig Garibian, Esq. as Class Counsel,

2. Awarding Plaintiff and the Class statutory damages;

3. Awarding Plaintiff and the Class actual damages,

4. Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and
expenses;

5, Awarding pre-judgment interest and post-judgment interest; and

6. Awarding Plaintiff and the Class such other and further relief as this Court may

deem just and proper.
Respectfully Submitted,

GARIBIAN LAW OFFICES, P.C.

Antranig Garibian, Esq.
PA Bar:No. 94538

1800 JEK Blivd., Suite 300
Philadelphia, PA 19103
Phone: (215) 326-9179

ag(@garibianlaw.com
Attorneys For Plaintiff

13
 

Case 5:19-cv-04320-JDW Document 1 Filed 09/19/19 Page 17 of 18

wes

EXHIBIT A
Case 5:19-cv-04320-JDW Document 1 Filed 09/19/19 Page 18 of 18

 

 

 

 

 

 

 
